Citation Nr: 0724275	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-28 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to November 
1968.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

In a statement received in August 2006, the veteran withdrew 
his claim for service connection for elevated cholesterol.  

The veteran testified at a video conference hearing before 
the undersigned in March 2007.  A transcript of that hearing 
is associated with the claims file.  Subsequent to the 
hearing, the veteran submitted additional medical evidence 
with a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2006).

For reasons discussed below, the Board finds that new and 
material evidence has been submitted to reopen the 
previously-denied claim for service connection for 
hypertension.  But after reopening this claim, it must be 
further developed before being readjudicated on the full 
merits.  So the Board is remanding it to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1997 unappealed rating decision, the RO 
denied service connection for hypertension.  

2.  The evidence added to the claims file since that decision 
raises a reasonable possibility of substantiating this claim.




CONCLUSION OF LAW

The August 1997 RO decision denying service connection for 
hypertension is final; new and material evidence has been 
submitted since that decision to reopen this claim.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, RO determinations that are not timely appealed 
are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 20.1100, 20.1103 (2006).  In the absence of clear 
and unmistakable error, finally denied claims may not be 
reconsidered except on the submission of new and material 
evidence.  VA must reopen a previously and finally disallowed 
claim when "new and material evidence is presented or secured 
with respect to a claim."  38 C.F.R. § 5108 (West 2002).  

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in December 2002, after the effective date of the 
revision, his claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If it is determined that new and material 
evidence has been presented, the claim will be reopened, and 
any required development will be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it has to be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In August 1997, the RO denied service connection for 
hypertension on the basis that the medical evidence showed no 
relationship to service.  The veteran was provided notice of 
the adverse decision, but did not file an appeal.  In 
December 2002, he attempted to reopen his claim, alleging 
that his hypertension was secondary to diabetes.  In a May 
2003 rating decision, service connection was granted for 
diabetes.  

In July 2003, the RO determined that new and material 
evidence to reopen the claim for service connection for 
hypertension had not been submitted.  The RO found that there 
was no evidence that established a relationship between the 
veteran's hypertension and diabetes, noting that the onset of 
hypertension was approximately 10 years prior to the 
diagnosis of diabetes.  

Evidence of record at the time of the August 1997 rating 
decision consisted of service medical records, which showed 
no complaint, finding or treatment for hypertension, and a 
June 1997 VA examination, which diagnosed hypertension but 
showed no relationship to service; in fact, the examination 
noted that the veteran only reported a history of having had 
hypertension for the previous 5 to 6 years.  

The Board finds that new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a) has been received.  Since the 
August 1997 rating decision, the veteran has asserted 
alternate theories of entitlement to service connection for 
hypertension; that is, he now argues that his hypertension is 
secondary to either his service-connected diabetes or 
exposure to Agent Orange.  In conjunction with his appeal, 
the veteran submitted an April 2007 VA treatment record 
wherein the physician noted that hypertension was an Agent 
Orange related disease.  

Thus, the additional evidence is new and material as it 
raises a reasonable possibility of substantiating the claim. 

As the Board is reopening the claim for service connection 
for hypertension, there is no need to discuss compliance with 
VA duties to notify and assist the claimant, found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), concerning the attempt to 
reopen this claim.


ORDER

As new and material evidence has been received, the claim for 
service connection for hypertension is reopened.  To that 
extent, the appeal is granted.


REMAND

In view of the above determination that the veteran's claim 
as to this issue is reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  In this 
regard, VA is now required to assess the credibility and 
probative value of all the evidence of record in determining 
whether the claim may be granted.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

As previously noted, the veteran now contends that his 
hypertension is secondary to his service-connected diabetes 
and/or exposure to Agent Orange.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to element (1), the June 1997 VA examination 
resulted in a diagnosis of hypertension.  Wallin element (2) 
has also been met because service connection is in effect for 
diabetes.  

The Veterans Claims Assistance Act (VCAA) and its 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical nexus opinion based 
upon a review of the evidence of record if VA determines it 
is necessary to decide the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 
Vet. App. 370 (2002).  Based on the record, the Board feels 
that in order to decide the service connection claim a 
medical nexus opinion must be provided.

Regarding the Agent Orange aspect of this claim, the Board 
notes that the veteran's DD-214 indicates that he was awarded 
the Vietnam Service Medal and the Vietnam Campaign Medal 
while documentation from the service department shows that he 
served in the Republic of Vietnam from April 1968 to November 
1968.  The Board is thus satisfied that the evidence of 
record demonstrates the veteran was in-country, and 
therefore, he is presumed to have been exposed to Agent 
Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  
However, hypertension is not a presumptive disease or 
condition afforded veterans who were exposed to Agent Orange.  
See 38 C.F.R. 3.307, 3.309(e) (2006).

However, regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. 3.303(d); see also, Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, presumption is not the 
sole method for showing causation in establishing a claim for 
service connection as due to herbicide exposure.  As noted 
above, a VA physician maintained that hypertension is an 
Agent Orange related disease. 

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule the veteran for a VA 
examination to determine the etiology 
of the hypertension.  The claims folder 
and a separate copy of this remand 
should be made available to and 
reviewed by the examiner prior to the 
examination.  All indicated tests and 
studies should be performed.  The 
examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) that the veteran's 
hypertension is related to the service-
connected diabetes.  If the examiner 
concludes that there is no casual 
connection, it should be indicated 
whether there has been any aggravation 
of the hypertension as a result of the 
service-connected diabetes and, if so, 
specify the degree of aggravation.  
[Allen].  In regard to aggravation, a 
distinction should be drawn between any 
temporary exacerbation of symptoms as 
opposed to an increase in the level of 
disability beyond natural progression. 

The examiner should also opine as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater 
probability) that the veteran's 
hypertension is related to his period 
of military service, including exposure 
to Agent Orange in Vietnam.  

The examiner should provide the 
complete rationale for all opinions 
provided.  A report should be 
associated with the veteran's VA claims 
folder.

2.  Then readjudicate the claim of 
entitlement to service connection for 
hypertension in light of the additional 
evidence obtained.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate 
legal theories, including direct 
service connection, secondary service 
connection, Allen v. Brown, and 
inservice exposure to herbicides.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


